Citation Nr: 1608248	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-13 862	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for arthritis for joints other than the bilateral feet, knees, and ankles.

2. Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.  The Veteran also served in the National Guard and Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  This matter is now under the jurisdiction of the RO in Lincoln, Nebraska.

In February 2013, August 2013, and May 2014, the Board remanded the Veteran's claims for further development.  

In June 2009, the Veteran and his wife testified at a hearing before a Decision Review Officer (DRO); a transcript of the hearing is associated with the evidentiary record.  In March 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is contained on the Virtual VA paperless claims processing system (Virtual VA).

In his March 2007 claim, the Veteran sought service connection for arthritis.  In a September 2009 decision, the Lincoln RO granted entitlement to service connection for arthritis of the bilateral feet.  In a December 2009 decision, the Lincoln RO granted entitlement to service connection for degenerative joint disease of the right and left knees.  In a December 2015 decision, the Appeals Management Center granted entitlement to service connection for degenerative joint disease of the right and left ankles.  As these decisions represent a full grant of the benefit sought, the issues of entitlement to service connection for arthritis of the bilateral feet, bilateral knees, and bilateral ankles are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  However, the issue of entitlement to service connection for arthritis for joints other than the feet, knees, and ankles remains before the Board.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Other documents contained on Virtual VA are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.


FINDINGS OF FACT

1. The preponderance of the competent and credible evidences weighs against finding that the Veteran has a current diagnosis of arthritis in a joint other than the bilateral feet, bilateral knees, bilateral ankles, and the carpometacarpal (CMC) joints of the right and left thumbs.

2. The preponderance of the competent and credible evidence weighs against finding that the Veteran's osteoarthritis of the CMC joints of the right and left thumbs manifested within a year of his separation from active duty service.

3. The preponderance of competent and credible evidence weighs against finding that the Veteran's current osteoarthritis of the CMC joints of the right and left thumbs incurred in or is otherwise related to his active duty service.

4. The preponderance of competent and credible evidence weighs against finding that the Veteran's current osteoarthritis of the CMC joints of the right and left thumbs was caused or aggravated by a service-connected disability.

5. The preponderance of competent and credible evidence weighs against finding that the Veteran's current erectile dysfunction incurred in or is otherwise related to his active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for arthritis for joints other than the bilateral feet, knees, and ankles, to include osteoarthritis of the CMC joints of the right and left thumbs, have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Wichita RO provided pre-adjudication VCAA notice by letter dated in June 2007.  The Veteran was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, available Reserve and National Guard service treatment records, identified private treatment records, and VA treatment records have been associated with the evidentiary record.  The unavailability of the Veteran's active duty service treatment records is discussed below.

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ of the Board or local DRO at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims, as he presented testimony regarding his current arthritis and erectile dysfunction, and how he believes his current disabilities began during or are otherwise related to his active duty service.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In the February 2013 and May 2014 remands, the Board instructed the Agency of Original Jurisdiction (AOJ) to undertake appropriate development to obtain the Veteran's service treatment records from his period of active duty service.  Unfortunately, despite VA's efforts to obtain the records, the Veteran's service treatment records are unavailable, and the AOJ has found that further attempts to find such records would be futile.  See, e.g., June 2015 National Personnel Records Center (NPRC) response (concluding the records either do not exist or are not located at NPRC); September 2013 NPRC response (concluding the records either do not exist or are not located at NPRC); September 2008 Records Management Center email response (no record found); February 2008 Formal Finding Unavailability of Service Records.  In letters dated in August 2014 and October 2015, the AOJ notified the Veteran and his representative that his service treatment records from his period of active duty service are unavailable, the actions taken by the AOJ to obtain these records, and the Veteran was given the opportunity to obtain and/or submit the records on his own, and he was informed of other relevant evidence he could submit in support of his claims.  See 38 C.F.R. § 3.159(e) (2015).  Accordingly, the Board finds the AOJ has substantially complied with the Board's remand directives, and finds that further efforts by VA to attempt to obtain the Veteran's service treatment records would be futile.

In the May 2014 remand, the Board instructed the AOJ to undertake appropriate efforts to obtain all outstanding treatment records pertinent to the Veteran's claims, to include from his private physician, Dr. M.W.S.  The AOJ sent the Veteran a letter in May 2014 in which he was asked to complete an Authorization and Consent to Release Information to VA (VA Form 21-4142) for each private health care provider, to include Dr. M.W.S., so VA could obtain the Veteran's treatment records  The Veteran was also informed that he could submit such treatment records himself.  See also June 2007 VCAA notice letter (requesting the Veteran submit a VA Form 21-4142 if he would like VA to obtain medical reports for him).  To date, no response from the Veteran has been received.  The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).  As the Veteran has not provided any information to aid VA in obtaining any outstanding private records, the Board finds that further development attempts regarding private treatment or examination records would be futile.  

In the May 2014 remand, the Board instructed that after any records obtained had been associated with the evidentiary record, the AOJ was to schedule the Veteran for VA examinations with appropriate examiners to determine the nature and etiology of the Veteran's claimed arthritis and erectile dysfunction.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In September 2014, the Veteran was afforded VA examinations.  The VA examiner indicated the evidentiary record had been reviewed.  The VA examiner identified the Veteran's current arthritis, and any arthritis manifested since March 2007, other than of the knees and feet, and diagnosed erectile dysfunction.  The September 2014 VA examiner then provided a nexus opinion with a supporting rationale as to the Veteran's erectile dysfunction, as well as nexus opinions in response to the Board's requested inquiries regarding any current arthritis diagnoses.  Although the VA examiner did not specifically opine as to any relationship between the Veteran's arthritis of the bilateral ankles and hand arthritis, the Board finds that as the evidence of record, to include the Veteran's statements, does not indicate any relationship between these disabilities, remand for such an opinion is unnecessary.  Given the foregoing, the Board finds the September 2014 VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims of service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the May 2014 letter to the Veteran requesting he provide authorization for VA to obtain his private medical records, the multiple attempts by the AOJ to obtain the Veteran's outstanding active duty service treatment records, the August 2014 and October 2015 notification letters to the Veteran and his representative, the September 2014 VA examination reports and opinions, and the subsequent readjudication of the claims in December 2015, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claims, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309. 

The United States Court of Appeals for the Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Regarding the Veteran's missing service treatment records, the Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

      Arthritis

The first element under Shedden is met.  The evidentiary record contains diagnoses of first CMC joint degenerative joint disease, also known as osteoarthritis, of the right and left thumbs, as confirmed by x-ray reports.  See September 2014 VA examination report; October 2012 Wright Orthopaedic Surgery treatment note.  

As noted above, service connection has been established for arthritis of the bilateral feet, knees, and ankles.  During his March 2014 hearing before the Board, the Veteran testified that his other joints affected by arthritis are his fingers.  Upon VA examination in September 2014, the VA examiner noted the Veteran's testimony, but clarified that x-rays of the Veteran's hands did not demonstrate arthritis other than at the base of the thumbs.  Further, the Veteran's available private and VA treatment records do not include any diagnoses of arthritis other than in the Veteran's bilateral feet, ankles, knees, and thumbs.  See, e.g., October 2012 Wright Orthopaedic Surgery treatment note.

The Board has considered the lay evidence offered by the Veteran.  This includes his testimony, in which he reported pain in his fingers with grasping and twisting motions, and his belief he has arthritis in his fingers.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the question of whether the Veteran currently has a diagnosis of arthritis is a complex medical question, unlike testimony as to varicose veins or flat feet, which are capable of direct observation.  See Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  As arthritis is not a simple medical condition capable of lay diagnosis, the Veteran is not competent to render such diagnosis.  Rather, the Board affords significant weight of probative value to the findings of the September 2014 VA examiner, as he considered the Veteran's reported symptoms and history, but based on the totality of the evidence of record, and an objective examination with x-ray reports, concluded there is no current diagnosis of arthritis in the Veteran's hands other than the CMC joints of the bilateral thumbs.

Accordingly, the Board finds the preponderance of the competent and credible evidence of record is against a finding that the Veteran has a current diagnosis of arthritis, other than in his bilateral feet, ankles, knees, and thumbs, at any time during the appeal period.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the diagnosed osteoarthritis of the CMC joints of the right and left thumbs, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's degenerative arthritis of the bilateral thumbs had its onset during, or manifested within one year following his separation from, active duty service.  Although the Veteran's service treatment records from his period of active duty service are unavailable, the Veteran's service treatment records from his National Guard service include an August 1973 Report of Medical History and examination report upon enlistment.  At that time, the Veteran did not report any problems with his hands or fingers, and denied any swollen or painful joints, or any arthritis.  The August 1973 enlistment examination listed the Veteran's upper extremities as normal, and found no defects or diagnoses.  

Further, although the Veteran has generally argued his arthritis had its onset during active duty service, the Veteran has not reported experiencing any pain or other symptoms specifically in his hands or fingers during or within one year following his separation from active duty service.  See, e.g., September 2014 VA examination report; October 2012 Wright Orthopaedic Surgery treatment note (Veteran reported thumb symptoms began one year prior); January 2010 VA Form 646 statement (Veteran believes his arthritis had its onset during his active duty and Reserve service).  Upon the September 2014 VA examination, the VA examiner opined it is less likely than not the Veteran's osteoarthritis of the thumbs had its onset within the first post-service year following discharge from active military service, because the Veteran reported his hand symptoms had been affected more recently, and because the Veteran reported no heavy labor, specific injury, or repetitive activity with the hands during his active duty service.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's osteoarthritis of the CMC joints of the right and left thumbs incurred in, or was manifested within one year following his separation from, active duty service.  Therefore, service connection cannot be established on a presumptive basis, or as incurred during active duty service.  See 38 C.F.R. §§ 3.303(a); 3.307; 3.309.

Next, the Board finds the preponderance of the competent and credible evidence weighs against finding that the Veteran's current osteoarthritis of the CMC joints of the bilateral thumbs is otherwise directly related to his active duty service.  

The Board finds the second element under Shedden has not been met.  Although the Veteran's service treatment records from his period of active duty service are not available, the Board finds the preponderance of the competent and credible evidence of record weighs against finding the Veteran suffered an in-service incurrence or aggravation of a disease or injury to either of his hands, fingers, or thumbs.

First, the Veteran's available service treatment records from his National Guard and Reserve service after his period of active duty service, dated as early as August 1973, contain no reports of any hand or fingers symptoms or complaints.  See, e.g., January 2006 Report of Medical History; November 1999 Report of Medical History; November 1999 examination report; August 1973 enlistment examination report; August 1973 enlistment Report of Medical History.  Further, the Veteran has not contended that he suffered any injury to his hands or fingers during his active duty service, or that he experienced any hand or finger symptoms during his active duty service.  See September 2014 VA examination report; March 2014 Travel Board hearing testimony; June 2009 DRO hearing testimony; June 2008 notice of disagreement.  

However, even if the Board were to assume the Veteran did suffer an in-service incurrence or aggravation of a disease or injury to either of his hands, fingers, and/or thumbs, the Board finds the third element under Shedden, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, has not been established.  

Upon VA examination in September 2014, the VA examiner noted he had reviewed the evidentiary record, and noted the Veteran's reports regarding his hand and finger symptoms and their history.  However, the September 2014 VA examiner noted the Veteran reported his hand symptoms have been affected more recently, and that the Veteran reported no heavy labor, specific injury, or repetitive activity with the hands during his active duty service.  The September 2014 VA examiner opined it is less likely than not the Veteran's current osteoarthritis of the CMC joints of the thumbs is related to or caused by the Veteran's active duty service, because he could not find a risk factor in the Veteran's service, to include his Guard service, for his hands.  The VA examiner noted the Veteran reported being a teacher for many years.  The Veteran's available private and VA treatment records do not contain any evidence of a nexus between the Veteran's osteoarthritis of the CMC joints of the bilateral thumbs and his active duty service.

Therefore, the Board finds that the medical evidence of record does not contain a nexus opinion by a medical professional relating the Veteran's current osteoarthritis of the CMC joints of the bilateral thumbs to his active duty service.  The Board therefore finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current osteoarthritis of the CMC joints of the bilateral thumbs is related to his active duty service; therefore the third element under Shedden for direct service connection is not met.  

The Board has considered the lay evidence offered by the Veteran and his representative.  This includes the statements that the Veteran believes his arthritis in general began during his active duty service.  See, e.g., January 2010 VA Form 646 statement; March 2007 claim.  Again, under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Here, the question of whether the Veteran's arthritis of the bilateral thumbs is related to his military service cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's active duty service caused his current arthritis of the bilateral thumbs is not within the realm of knowledge of a non-expert, given the length of time since the Veteran's active duty service, and the fact neither the Veteran nor his representative have suggested how the Veteran's current arthritis of the bilateral thumbs may be caused by or related to his active duty service.  As the evidence does not show that the Veteran or his representative have expertise in medical matters, the Board concludes that their nexus opinions that the Veteran's arthritis, in general, is related to his service are not competent evidence and therefore are not probative of whether his current arthritis of the CMC joints of the bilateral thumbs was caused by his active duty service.  Here, there is no competent evidence or opinion suggesting that there exists a medical nexus between the current arthritis of the CMC joint of the right and left thumbs and the Veteran's active duty service.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current osteoarthritis of the CMC joints of the bilateral thumbs is related to his active duty service.  Therefore, service connection cannot be established on a direct basis.  38 C.F.R. § 3.303(d); see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Finally, the Board also finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current osteoarthritis of the CMC joints of the bilateral thumbs was caused or aggravated by a service-connected disability.

In his March 2007 claim, the Veteran contended he suffers from arthritis, generally, and also sought service connection for a bilateral foot and bilateral ankle disability.  As noted above, service connection has been established for arthritis of the bilateral feet, knees, and ankles.  Accordingly, the second element under Wallin is met.

However, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current osteoarthritis of the CMC joints of the bilateral thumbs was caused or aggravated by his service-connected disabilities; therefore the third element under Wallin for secondary service connection is not met.  

Upon VA examination in September 2014, the VA examiner opined that it is less likely than not the Veteran's current osteoarthritis of the CMC joints of the bilateral thumbs was caused or aggravated by the Veteran's arthritis of the bilateral knees and/or arthritis of the bilateral feet, because the medical literature does not support these conditions as a cause of arthritis in the hands.  Although the September 2014 VA examiner did not opine specifically as to any relationship between the Veteran's service-connected ankles and the arthritis in his thumbs, the Veteran's available private and VA treatment records do not contain any indication of a relationship between any of the Veteran's service-connected disabilities and his osteoarthritis of the CMC joints of the bilateral thumbs.  Further, neither the Veteran nor his representative has contended that the Veteran's service-connected ankles caused or aggravated the arthritis of the CMC joints of the bilateral thumbs.

Therefore, the Board finds that the medical evidence of record does not contain a nexus opinion by a medical professional relating the Veteran's current osteoarthritis of the CMC joints of the bilateral thumbs to any service-connected disability.  The Board therefore finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current osteoarthritis of the CMC joints of the bilateral thumbs is caused or aggravated by a service-connected disability; therefore the third element under Wallin for secondary service connection is not met.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current osteoarthritis of the CMC joints of the bilateral thumbs was caused or aggravated by a service-connected disability, and therefore service connection cannot be established on a secondary basis.  38 C.F.R. § 3.310; see Wallin v. West, 11 Vet. App. 509, 512 (1998).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for arthritis for joints other than the bilateral feet, knees, and ankles.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

      Erectile Dysfunction

The first element under Shedden is met, as a diagnosis of erectile dysfunction is of record.  See September 2014 VA examination report; August 2009 VA primary care outpatient note.

The Veteran contends his current erectile dysfunction is related to the stress he experienced during service, to include serving on active duty during the Vietnam Era but not being deployed and due to training other soldiers during his long National Guard and Reserve career, and that it is related to the long periods away from home required by his service.  See, e.g., March 2014 Travel Board hearing testimony; June 2009 DRO hearing testimony.  The Veteran's available National Guard and Reserve treatment records do not include any complaints or symptoms of erectile dysfunction.  However, the Veteran's DD Form 214 confirms he did not have foreign service during his period of active duty service, although he served during the Vietnam Era.  Further, the Veteran's available records confirm his long period of service in the National Guard and Reserve until his retirement, and the Board finds many weekends and/or weeks away from home would be consistent with the circumstances of that service.  Accordingly, the Board will afford the Veteran the benefit of the doubt, and find the second Shedden element has been met.

However, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current erectile dysfunction had its onset during active duty service, or is otherwise related to his active duty service.

Upon VA examination in September 2014, the VA examiner noted that the Veteran was diagnosed with erectile dysfunction in 2006.  The examiner noted the Veteran's reports that during service he was away from home a lot, at least one weekend per month, and that he was a long distance away.  The Veteran reported he began having significant problems with erections about five-to-seven years prior to the examination.  The VA examiner also noted the Veteran's history of hypertension for ten years, and hypercholesterolemia for seven years.  The September 2014 VA examiner opined it is less likely than not the Veteran's current erectile dysfunction is related to his active duty service, because the Veteran reported experiencing erectile dysfunction for the past seven years, but it has been many years since his active duty service.  Further, the examiner stated the etiology of the Veteran's erectile dysfunction is multi-factorial, and noted the Veteran has other risk factors for erectile dysfunction, including age, obesity, hypertension, and hypercholesterolemia.

The Board has considered the lay evidence offered by the Veteran.  This includes his statements, and those by his representative, in which they assert their belief that the Veteran's current erectile dysfunction was caused by his stress during service and his long periods away from home.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Here, the question of whether the Veteran's erectile dysfunction is related to his military service cannot be determined by mere observation alone.  The Board finds that determining whether the circumstances of his service caused his current erectile dysfunction is not within the realm of knowledge of a non-expert, given the multi-factorial nature of the Veteran's erectile dysfunction.  As the evidence does not show that the Veteran or his representative have expertise in medical matters, the Board concludes that their nexus opinions in this regard are not competent evidence and therefore are not probative of whether his current erectile dysfunction was caused by his active duty service.  Here, there is no competent evidence or opinion suggesting that there exists a medical nexus between the current erectile dysfunction and the Veteran's active duty service.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current erectile dysfunction was incurred in service, or is otherwise directly related to his active duty service.  Thus, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for erectile dysfunction.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for arthritis for joints other than the bilateral feet, knees, and ankles is denied.

Entitlement to service connection for erectile dysfunction is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


